             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:19 CR 128 MOC WCM

UNITED STATES OF AMERICA               )
                                       )              ORDER
v.                                     )
                                       )
PAUL MARTIKAINEN                       )
______________________________________ )

      This matter is before the Court on a Forensic Evaluation (Doc. 29)

received from the Federal Medical Center at Butner, North Carolina “(FMC

Butner”). A status conference was held on November 25, 2020. Assistant

United States Attorney David Thorneloe appeared for the Government.

Assistant Federal Public Defender Mary Ellen Coleman appeared for

Defendant. At the conclusion of the status conference, the undersigned

established a briefing schedule. This Order follows to memorialize that ruling.

      Defendant himself was not in attendance as he is currently housed at

FMC Butner, as described by the Forensic Evaluation. Neither the

Government nor defense counsel objected to the status conference being held

in Defendant’s absence under these circumstances.

      In the Forensic Evaluation, psychological staff at FMC Butner describe

their current opinions regarding Defendant’s competency status and request

that the Court order that certain additional medical records be released to the

evaluators.
                                      1

    Case 1:19-cr-00128-MOC-WCM Document 30 Filed 11/25/20 Page 1 of 3
      The Court heard from the Government and defense counsel regarding

their positions with regard to this request, as well as with regard to further

proceedings that may be appropriate. The Government advised that one of

Defendant’s family members either has copies of the requested medical records

or can obtain the records from the relevant providers and is willing to submit

them to the Government for transmittal to FMC Butner. Defense counsel

objected to this procedure.

      Having heard from the parties, and it appearing that both sides wish to

make motions regarding these matters, and it further appearing that the Court

would be aided by the submission of written materials in support of or in

opposition to the request by FMC Butner as well as any motions that may be

filed, the undersigned, without objection by either party, established the

briefing schedule set forth below. In addition, the Government represented

that it would not proceed to obtain the subject medical records from

Defendant’s family member while these matters are under consideration by

the undersigned.




                                      2

    Case 1:19-cr-00128-MOC-WCM Document 30 Filed 11/25/20 Page 2 of 3
 IT IS THEREFORE ORDERED THAT:

 1. Any motion any party seeks to make with regard to the matters raised

    by the Forensic Evaluation shall be filed on or before December 9,

    2020.

 2. Responses to any such motions shall be due one week later, on or

    before December 16, 2020.


                       Signed: November 25, 2020




                                   3

Case 1:19-cr-00128-MOC-WCM Document 30 Filed 11/25/20 Page 3 of 3
